Citation Nr: 1454973	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  07-39 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for post-operative gastrointestinal stromal tumor.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION


The Veteran served on active duty from August 1958 through August 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) are negative for any complaints or treatment of a gastrointestinal tumor.  However, in a March 14, 1966 STR, the Veteran complained of a stomach ache of two-days duration.  Examination was negative, and he was prescribed an antacid.  On discharge examination in July 1977, he denied a history of stomach, liver or intestinal trouble.

A VA examination was conducted in November 1977.  The Veteran did not complain of a gastrointestinal condition.  Examination revealed a well-healed scar of the mid-abdomen.  Bowel sounds were active. The abdomen was soft.  There was no tenderness or organomegaly. 

In March 11, 1996, the Veteran underwent an esophagogastrectomy, the distal esophagus and proximal stomach were removed due to a gastrointestinal stromal tumor (GIST).  Subsequent treatment records note GI complaints, such as reflux esophagitis.  

In a June 2012 letter Donald C. Lipkis, M.D. stated that the Veteran claimed that he had recurrent abdominal pain since March 1966 in service, except he had no symptoms during his discharge examination.  The private physician opined that it is likely that the Veteran's symptoms in March 1966 in service were the first manifestation of the GIST because "[t]hese tumors can be very slow growing."

Based on this evidence, the Board finds it necessary to remand the claim for a VA examination and medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of any gastrointestinal tumor.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's gastrointestinal tumor originated during active duty, or is in any other way causally related to his active duty service?

The examiner should specifically address the Veteran's contentions that the gastrointestinal symptoms noted by the Veteran in service in the March 1966 were the first manifestation of the GIST.  The examiner should specifically comment on Dr. Lipkis' opinion that the Veteran's GIST began in service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

